DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/12/19, 4/29/19, 8/18/20, and 2/8/21 was/were considered by the examiner.

Claim Interpretation
The representative claim(s) 1, 10, and 16 recites a series of steps and series of components and therefore, is/are a process and system.
All the representative claim(s) as a whole and as drafted, is/are a process and system that, under its broadest reasonable interpretation, covers a method of organizing human activity.  The claimed invention provides operational compliance for devices.  Thus, the claim recites an abstract idea.
eligible because it/they is/are not directed to the recited judicial exception (abstract idea).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 1-20 is/are rejected.  Representative claim(s) 1, 6, 9, 10, and 16 recite(s) 
representative claim(s) 1, 10, and 16 “identifying initiation of performance of employment obligation based on geolocation of wearable device associated with a user within the entity.”
Additional representative claim(s) 6 states “wherein identifying initiation of performance of employment obligation based on wearable device location.”
Additional representative claim(s) 9 and 15 states “further comprising blocking access to entity data on the wearable device upon identification of geolocation of wearable device off location from entity designated location.”
Thus claim(s) 1, 10, and 16 and additionally 6 and 9 is/are indefinite because it is unclear if wearable device means the wearable device or another wearable device.  For the purposes of examining it is assumed it was meant – the wearable device.  Appropriate correction/clarification is required.  Claim(s) 1-9, 11-15, and 17-20 is/are rejected because they depend on claim(s) 1, 6, 9, 10, 15, and/or 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-2, 10-11, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridge et al. (US 9,020,848 B1) in view of Eidam et al. (US 10,546,108 B1).

Regarding claim 1, 10, and 16, Ridge teaches a computer-implemented method for device coding for compliance logging and co-localization, the method comprising:
providing a computing system comprising a computer processing device and a non- transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations [see at least [col 7 ln 9-25] for a server thus computer which has memory, processor, and coding]:
deploy a wearable device to one or more users associated with an entity [see at least [col 12 ln 32-56] for based on inputting clearance levels of employees into a database, activate a mobile device for future use such as clearance determination; [col 1-2 ln 66-67 and 1 respectively] for mobile device is a wearable device];
identify initiation of performance of employment obligation by the user based on wearable device location and log user time for performance of employment obligation [see at least [col 9 ln 60-67, col 10 ln 1-11 and 27-36] clock in user based if appropriate based on location and time, where clock in logs work; [col 10 ln 11-16] if already clocked in employee must clock out before ;
determine a level of authorization of the user wearing the wearable device for controlling access to entity physical and/or electronic locations and code the wearable device for access [examiner notes electronic location is not defined in the instant specification,
see at least Fig. 18 and [col 11-12 ln 59-67 and 1-31 respectively] note 1802 user wearing mobile device; [col 1-2 ln 66-67 and 1 respectively] for mobile device is a wearable device
[col 12 ln 32-56] for 1903 code employee data to access a work zone, 1905 employee data is used by mobile device  to determine clearance level of employee (thus mobile device is coded/activated based on determined access level);
[col 14 ln 32-38] further define a work zone to include electronic location as a location without a defined physical perimeter];
receive request from the wearable device to access an entity location [see at least [col 12-13 ln 59-67 and 1-3 respectively] for 1906 receive access request to a work zone];
deny user access to entity location based on level of authorization [see at least Ridge [col 12-13 ln 59-67 and 1-3 respectively] for 1906 receive access request, 1907 deny access based on access authorization level];
transmit denial of user access to administrator, where the transmission includes data [see at least [col 12-13 ln 59-67 and 1-3 respectively] for 1906 

Ridge doesn’t/don’t explicitly teach but Eidam discloses
transmit data to administrator wearable device [see at least [col 14-15 ln 63-11] for approve user access to a high secure area based on an administrator (security officer), who verifies the user using a video conference or video chat application via administrator device 28; [col 10 ln 18-35] for a device 28 with memory 36 that includes wearable device 44] and a transmission includes user input via an interactive interface on the wearable device with reasons for request for access to the entity location [see at least [col 14 ln 1-18] via user device 28, user input request (reasons) via an interface to access a secure area (a physical location); [col 10 ln 18-35] for a device 28 with memory 36 that includes wearable device 44]; and
code, based on administrator approval via administrator wearable device, real- time limited access to the entity location for the user [see at least [col 14-15 ln 63-11, col 24 ln 9-14] for approve user access to a high secure area based on an administrator (security officer), who verifies the user using a video conference or video chat application via administrator device 28; [col 24 ln 26-27] approval is granted for a session thus limited access; [col 10 ln 18-35] for a device 28 with memory 36 that includes wearable device 44; [col 14 ln 19-26] high security area is a physical location; granting access is for a session].
the limitation(s) above as disclosed by Eidam.  Doing so would further define Ridge’s secure access to physical locations via a wearable device by a) using vital signs of the user to determine user is a person and not a robot and b) analyzes vital signs of a user to confirm that the user is not in distress [see at least Eidam abstract].

Regarding claim 2, 11, and 17, modified Ridge teaches the system of claim 1,
and Ridge teaches further comprising authenticating the user to gain access to one or more entity physical and/or electronic locations based on the wearable device coding [examiner notes electronic location is not defined in the instant specification,
see at least Fig. 18 and [col 11-12 ln 59-67 and 1-31 respectively] note 1802 user wearing mobile device; [col 1-2 ln 66-67 and 1 respectively] for mobile device is a wearable device;
[col 12 ln 32-56] for 1903 code employee data to access a work zone, 1905 employee data is used by mobile device to determine clearance level of employee (thus mobile device is coded/activated based on determined access level), 1906 grant employee access;
[col 14 ln 32-38] further define a work zone to include electronic location as a location without a defined physical perimeter].

Claim(s) 3, 7, 9, 12, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Ridge in view of Eidam as applied to claim(s) 1, 10, and 16 above and further in view of White (US 2016/0112871 A1).

Regarding claim 3, 12, and 18, modified Ridge teaches the system of claim 1, wherein determining the level of authorization of the user wearing the wearable device, 
and Rudge teaches further comprises identifying the user employment obligations within the entity and authorizing the user to gain access to entity locations for completion of the employment obligation [see at least [col 9 ln 60-67, col 10 ln 1-11 and 22-36] clock in user based if appropriate based on location, time, and schedule, where schedule is obligation; [col 12 ln 41-62] authorize user access to location; [col 14 ln 32-38] further define a work zone to include electronic location as a location without a defined physical perimeter];
Fig. 18 and [col 11-12 ln 59-67 and 1-31 respectively] note 1802 user wearing mobile device; [col 1-2 ln 66-67 and 1 respectively] for mobile device is a wearable device].

Modified Ridge doesn’t/don’t explicitly teach but White discloses authorizing the user to gain access to entity data for a reason [see at least Fig. 3 and [0024, 0044] for a device’s access to authorized communications is based on the device’s location and device properties are turned on when the location criteria is met; [0068-0069] device properties include user thus user permissions (level of authorization within data owner’s data) that are only activated when the location criteria is met; Fig. 9 and [0096-0097] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ridge with White to include the limitation(s) above as disclosed by White.  Doing so would help further define what access is granted based on mobile device coding such as transmission of data which helps improve “the need for security or establishing authorized communications between devices” [see at least White [0004-0007] ].

Regarding claim 7, modified Ridge teaches the system of claim 1 as well as the wearable device.

Modified Ridge doesn’t/don’t explicitly teach but Eidam discloses further comprising displaying entity information on a wearable device [see at least [col 14-15 ln 63-11, col 24 ln 9-14] for approve user access to a high secure area based on an administrator (security officer), who verifies the user using a video conference or video chat application via administrator device 28; [col 10 ln 18-35] for a device 28 with memory 36 that includes wearable device 44].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ridge with Eidam to include the limitation(s) above as disclosed by Eidam.  Doing so would further define modified 

Modified Ridge doesn’t/don’t explicitly teach but White discloses wherein the information displayed or accessible to the user via the device is based on a level of authorization the user has within the entity [see at least Fig. 3 and [0024, 0044] for a device’s access to authorized communications is based on the device’s location and device properties are turned on when the location criteria is met; [0068-0069] device properties include user thus user permissions (level of authorization within data owner’s data) that are only activated when the location criteria is met; Fig. 9 and [0096-0097] where authorize communications (of [0044]) are local communications, data or content; [0033-0034] where local communications, data or content (of [0096-0097]) is from content source (an entity); [0046] system can also prevent access to stored data; [0107] embodiments may be combined ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ridge with White to include the limitation(s) above as disclosed by White.  Doing so would help further define what access is granted based on mobile device coding such as transmission of data which helps improve “the need for security or establishing authorized communications between devices” [see at least White [0004-0007] ].

Regarding claim 9 and 15, modified Ridge teaches the system of claim 1 as well as geolocation of the wearable device.

Modified Ridge doesn’t/don’t explicitly teach but White discloses, further comprising blocking access to entity data on the device upon identification of location of device off location from entity designated locations [see at least Fig. 3 and [0024, 0044] for a device’s access to data is based on the device being in an enabled location and device properties are turned on when the location criteria is met; [0028] defines boundary for location proximity which is enabled location; [0033-0034] enabled location with respect to an entity (entity designated location); [0068-0069] device properties include user thus user permissions (level of authorization within data owner’s data) that are only activated when the location criteria of enabled location is met; [0046] system can also prevent access to stored data; [0107] embodiments may be combined].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ridge with White to include the limitation(s) above as disclosed by White.  Doing so would help further define what access is granted based on mobile device coding such as transmission of data which helps improve “the need for security or establishing authorized communications between devices” [see at least White [0004-0007] ].

Claim(s) 4, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridge in view of Eidam as applied to claim(s) 1, 10, and 16 above and further in view of Neybert et al. (US 2019/0082312 A1).

Regarding claim 4, 13, and 19, modified Ridge teaches the system of claim 1.
Modified Ridge doesn’t/don’t explicitly teach but Neybert discloses further comprising triggering monitoring a location of the user via the wearable device based on danger or natural disaster for identification of user and transmission of assistance to user [ [0080] determine an emergency has occurred that affects employees; [0087-0088] determine an employee is at danger site based on employee equipment and subsequently sending a status update request to the employee equipment; [0030] employee equipment is wearable device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ridge with Neybert to include the limitation(s) above as disclosed by Neybert.  Doing so would further define why a company wants to know the location of its employees such as to provide safety in case of an emergency and this helps a company “to determine best practices for future events” [see at least Neybert [0002] ].

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridge in view of Eidam as applied to claim(s) 1 above and further in view of Sheng et al. (US 9,344,436 B1).

Regarding claim 5, modified Ridge teaches the system of claim 1
and Ridge teaches wherein the wearable device is a device accepted at a point of entry to a location that allows user access to the entity location based on level of authorization of the user [see at least Fig. 18 and [col 11-12 ln 59-67 and 1-31 respectively] note 1802 user wearing mobile device; [col 1-2 ln 66-67 and 1 respectively] for mobile device is a wearable device;
[col 12 ln 32-56] for 1903 code employee data to access a work zone, 1905 employee data is used by mobile device to determine clearance level of employee (thus mobile device is coded/activated based on determined access level);
[col 14 ln 32-38] further define a work zone to include electronic location as a location without a defined physical perimeter].

Modified Ridge doesn’t/don’t explicitly teach but Sheng discloses wherein the wearable device is a passcode device accepted at a point of entry to a location that allows user access to the location [ see at least [col 7 ln 50-67] a determine requirement to open a safe (access a location, based on location definition of Ridge), determine if required items (keys/passcodes which are wearable devices) are present, confirming requirement is met, and opening a safe door based on a requirement of multiple wearable devices].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ridge with Sheng to include the limitation(s) above as disclosed by Sheng. Doing so would further define access rights which would help provide access rights that “need to be adjusted according to a specific scenario, timeframe, or set of circumstances” [see at least Sheng [col 1 ln 39-55, col 7 ln 50-67] ].

Claim(s) 6, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridge in view of Eidam as applied to claim(s) 1, 10, and 16 above and further in view of Cherry et al. (US 2013/0290154 A1).

Regarding claim 6, 14, and 20, modified Ridge teaches the system of claim 1, wherein identifying initiation of performance of employment obligation based on wearable device location and log user time for employment obligations.

Modified Ridge doesn’t/don’t explicitly teach but Cherry discloses further comprises identifying a duration of performance of the employment obligation and logging the entire duration of performance for user timekeeping [see at least [0081] for verifying employee location during shift; [0079] verifying location during at the start and end of shift; [0065, 0067] for generate and store punch data for employee].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ridge with Cherry to include the limitation(s) above as disclosed by Cherry.  Doing so would further entity locations to include multiple job sites and multiple job sites in a single day and this helps to prevent fraud [see at least Cherry [0006] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Ridge and Cherry and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 8, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ridge in view of Eidam as applied to claim(s) 1, 10, and 16 above and further in view of Farmer et al. (US 9,600,676 B1).

Regarding claim 8, 11, and 17, modified Ridge teaches the system of claim 1, wherein deploying the wearable device to one or more users
and Ridge teaches further comprises deploying the wearable device, other wearable devices across the entity, and wherein the user is an associate engaged in obligations for the entity [see at least [col 12 ln 32-56] for based on inputting clearance levels of employees into a database, activate a mobile device for future use such as clearance determination; [col 1-2 ln 66-67 and 1 respectively] for mobile device is a wearable device;
[col 1-2 ln 66-67 and 1 respectively, col 2 ln 46-50] mobile devices of employees thus across entity;
[col 9 ln 60-67, col 10 ln 1-11 and 27-36] clock in user based if appropriate based on location and time, where clock in logs work].

Modified Ridge doesn’t/don’t explicitly teach but Farmer discloses an electronic watch with an interactive interface for communication with other wearable devices [see at least [col 8, ln 5-26] for a wearable device that is a watch; [col 9 ln 9-21] for a watch with an interactive interface; [col 10-11, ln 60-67 and 1-3 respectively] for wearable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Ridge with Farmer to include the limitation(s) above as disclosed by Farmer.  Doing so would provide “finer grained security for wearable-device data” where “providing finer-grained application-level encryption for the wearable device, a wider variety of applications can utilize the wearable device” [see at least Farmer [col 4 ln 36-43, col 5 ln 9-27] ].

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES WEBB/Examiner, Art Unit 3624